Citation Nr: 1223234	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-29 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of basal cell carcinoma (BCC) of the nose, ear, and back.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to August 1970, January to April 1991, and from September 2001 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

Regarding the first issue listed above, the RO initially denied service connection for BCC of the nose, ear, and back, as the condition resolved.  In his September 2008 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran argued that he was entitled to service connection for scarring resulting from excisions of BCC from the face and back.  The Board, therefore, recharacterized the issue as expressed above.  


FINDINGS OF FACT

1.  The Veteran does not have disabling residuals of BCC removal.  

2.  The Veteran does not have a current disability of GERD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of BCC have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice provided in August 2007 included provisions for disability ratings and for the effective date of the claim. 

In a timely letter in August 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination in January 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board recognizes that in a May 2012 statement, the Veteran's representative asserted that the January 2008 VA examination was inadequate because it was performed by a physician's assistant.  The Veteran alleged that, while having the greatest respect for the work of physician's assistants, a physician's assistant does not have the "education knowledge training and experience to be able to properly opine on the Veteran's condition."  While the Board has considered this argument, it does not find it to be persuasive.  There is no basis to find that this professional was incompetent to render an opinion with respect to the Veteran's condition.  

The Board finds that the VA opinions and findings obtained in the January 2008 examination are adequate, as the opinions and findings are predicated on a full reading of the pertinent records in the claims file, the Veteran's statements, as well as a thorough examination of the Veteran.  The examiner, moreover, provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, the VA examination report, post-service private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.


Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as malignant tumors, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Residuals of BCC 

In December 2006, the Veteran filed a claim of service connection for BCC of the nose, ear, and back, contending that the condition had its onset in 2002.  In his September 2008 VA Form 9, the Veteran clarified his claim, indicating that he was seeking service connection for a small residuals scar on his nose and a large residual scar on his back.  

Service treatment records reflect that the Veteran was treated for BCC of the nose and left ear in 2002 and 2003, while still in service.  BCC was found on the back in 2004, less than 12 months after service separation.  There is no indication of BCC treatment after 2004.  Indeed, a September 2006 chin biopsy was benign.

The Board finds that the Veteran was treated for BCC of the nose and ear in service in 2002 and 2003 and for BCC of the back in 2004, within a year of service separation.  The evidence reflects that treatment for BCC (excision) was successful.  The record shows no recurrences of BCC since 2004, and on January 2008 VA medical examination, the examiner did not note any present BCC.  The Veteran contends that he has scarring associated with the BCC excisions.  In his September 2008 VA Form 9, he stated that he had a small residual scar on his nose and a large residual scar on the back.  In the January 2008 VA examination report, the examiner noted a scar on the right naris fold that was not easily identified or prominent and a scar on the back that was not easily identified or prominent.  The diagnosis was of status-post excision of BCC on the back and nose, healed, no visual scarring.

The Veteran is certainly competent to offer testimony regarding the nature of his BCC scarring, as scarring is given to simple observation by the lay person.  See, e.g., Layno, supra.  The question is whether the Veteran's assertions regarding visible scarring are credible, as they are inconsistent with the descriptions of the January 2008 VA examiner.  See Rucker, supra.  The Board finds that the Veteran is not credible with respect to the characterization of his scarring because his assertions regarding the nature of the scars differ markedly from that of the VA examiner.  The VA examiner's description is presumably neutral and objective, while the Veteran has an interest in exaggerating the extent of the claimed disability.  Due to the Veteran's self interest herein along with the inconsistency of his allegations with other evidence of record, the Board finds that the Veteran's characterization of BCC-related scarring lack credibility.  See Caluza, supra.; see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).

The Board does not discount the fact that the Veteran had BCC in service and one incident of BCC shortly after service separation.  With any claim for service connection (under any theory of entitlement), however, it is necessary for a current disability to be present.  Brammer, 3 Vet. App. 223.  In this case, there is no competent and credible evidence of BCC at any time after 2004, and the Veteran does not allege BCC after 2004.  Furthermore, there is no competent and credible evidence of visible residual scarring.  As stated, the Board does not find the Veteran's description of scarring credible.  The competent medical evidence reveals no visible scarring.  There being no current BCC and no residuals thereof, the Board finds that service connection for residuals of BCC must be denied.  Id.; 38 C.F.R. § 3.303; see also Shedden, supra.  The Board recognizes the Veteran's contention that BCC could return.  The fact is, however, that there has been no recurrence in nearly a decade.  In any event, a present disability, rather than a potential disability, is a prerequisite for the granting of service connection.  Brammer, 3 Vet. App. 223.

As the preponderance of the evidence weighs against the Veteran's claim for service connection for BCC residuals, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102.


Service Connection for GERD

In December 2006, the Veteran filed a claim of service connection for gastrointestinal problems that began in 1991.  As apparent from the VA Form 9, the Veteran contends that he had mild GERD and that he continues to have symptoms of the condition to include burning, chest pain, and problems breathing, which he treated with over-the-counter medication such as Tums and Rolaids as well as with baking soda.

In February 2003, while still in service, the Veteran was treated for acute gastroenteritis.  Private medical records dated in April 2004 specifically indicate that the Veteran denied abdominal pain, constipation, vomiting, and nausea.  In July 2006, the esophagus was found to be normal, but mild GERD was diagnosed, which was associated with helicobacter pylori infection.  An August 2006 upper GI series showed GERD and gastritis.  August 2006 private medical records reflect that medication was prescribed to treat the helicobacter infection.  On June 2007 physical examination, the Veteran denied diarrhea, nausea, and vomiting.  On VA examination in January 2008, the Veteran reported symptoms since returning from the Gulf and dysphagia from food for unknown reasons.  The examiner noted the 2006 diagnosis of GERD, and indicated that it was resolved.  The Veteran was not taking medication for GERD.  The diagnosis was of mild GERD with Helicobacter infection, resolved.

The Board finds that the Veteran does not suffer from a current disability of GERD.  The Veteran is certainly competent to report symptoms such as burning and chest pain.  Layno, supra.  The Board, moreover, finds no reason to question the Veteran's credibility regarding the symptoms he has reported.  See Madden, 125 F.3d at 1481 (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); see also Jefferson, 271 F.3d at 1076 (recognizing the Board's inherent fact-finding ability).  The Veteran is not shown to possess any medical expertise, however, and the Board does not credit his assertions that these symptoms amount to GERD.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The competent medical evidence of record reflects that GERD resulting from a Helicobacter infection was treated with medication and resolved.  As to the Veteran's reported symptoms, the Board finds that although competent to report them, he is not competent to attribute them to any specific disability to include GERD.  Id.  Moreover, the Veteran has reported mere symptoms, and service connection for symptoms alone without an identified underlying diagnosis is precluded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, without an underlying disorder, cannot be service connected).

The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the last evidence of GERD is in August 2006, when it was shown on an upper GI (gastrointestinal) series and medication was prescribed for 10 days in August 2006.  The Veteran filed the present claim in December 2006.  Given that the 2008 VA examiner concluded that GERD resolved and that treatment records subsequent to August 2006 reveal no GERD disability, the preponderance of the evidence is against a finding that the Veteran had a GERD disability at the time he filed his claim for compensation in December 2006 or at any time during the pendency of that claim.

A necessary, if not sufficient, condition for the granting of service connection is the presence of a current disability.  Brammer, 3 Vet. App. 223.  In this case, there is no competent and credible evidence of the presence of GERD at any time during the appeal period.  McClain, 21 Vet. App. 319.


There being no current GERD disability, the Board finds that service connection for GERD must be denied.  Id.; 38 C.F.R. § 3.303; see also Shedden, supra.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for GERD, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102.


ORDER

Service connection for residuals of BCC of the nose, ear, and back is denied.

Service connection for GERD is denied.



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


